Citation Nr: 0118238	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-22 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Cleveland, Ohio.

A review of the record reflects the veteran has raised a 
claim of entitlement to service connection for diabetes 
mellitus, claimed as secondary to agent orange exposure.  
That matter has been neither procedurally prepared nor 
certified for appellate review, and is accordingly referred 
to the RO for initial consideration and appropriate action, 
consistent with 66 Fed. Reg. 23166-23169 (May 8, 2001).  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  Also, at the time 
of his April 2001, hearing the veteran's representative 
indicated that the veteran desired to claim entitlement to VA 
pension benefits.  To the extent action has not already been 
taken, that matter is also referred to the RO.


REMAND

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The veteran contends that his bladder cancer metastasized 
from his service-connected prostate cancer, thus warranting 
service connection under 38 C.F.R. § 3.310 (2000).  In April 
2001, he appeared for a hearing before the undersigned, at 
which time he identified additional medical evidence 
pertinent to his claim, to include the potential to obtain a 
private medical statement relevant to the existence of a 
causal connection between the service-connected prostate 
cancer and the bladder cancer.  Since the hearing additional 
evidence has been received.  As noted by the veteran's 
representative, however, a physician's letter relevant to 
nexus has not been obtained.  Furthermore, the veteran's 
representative points out the letter received in May 2001, in 
which the veteran identifies VA outpatient clinic treatment 
for his cancers; those records are not associated with the 
claims file.  Finally, the veteran's representative points 
out that the current record contains no clear medical opinion 
pertinent to the etiology of the veteran's bladder cancer.  

Based on the above, remand to obtain additional medical 
evidence and a medical opinion is warranted.  See VCAA, Pub. 
L. No. 106-475, § 3(s), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
again request that he supply the names 
and addresses of providers, and the 
approximate dates of treatment or 
evaluation, both VA and non-VA , 
pertinent to bladder cancer.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already part of the claims folder.  In 
any case, the RO should ensure all 
pertinent VA treatment or hospitalization 
records, to include records from 
outpatient clinics located in New 
Philadelphia and Canton, Ohio, are 
associated with the claims file.  

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should also request the 
veteran to submit medical evidence, such 
as a statement from a physician, 
supportive of his contention that his 
bladder cancer is metastatic from the 
service-connected prostate cancer.

4.  After the above has been completed, 
if the RO is unable to grant the 
veteran's claim based on the evidence of 
record, the RO should arrange for the 
veteran's claims folder to be reviewed by 
a physician with appropriate expertise to 
determine the etiology of the veteran's 
bladder cancer.  The physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's bladder cancer is 
metastatic from the prostate cancer or is 
otherwise etiologically related to the 
prostate cancer.  The examiner should 
also provide the rationale for each 
opinion expressed.

5.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

